Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
          Applicant stated on page 16 that “Yoshida does not teach that the transmitting process is performed based on the number of sheets that have been read and the number of sheets that have been transmitted in case where the sheet is transmitted whenever the sheet is reading by the scanner” and that Yoshida does not disclose "control the network interface based on the number of pages of the documents, which are read by the sensor, and the number of pages of the document images, which are transferred by the network interface, in a case where the document images are transferred by the network interface whenever the sensor reads one sheet of document" as set in claim 1. 
However Examiner disagrees because Yoshida clearly discloses to control the network interface based on the number of pages of the documents, which are read by the sensor, and the number of pages of the document images, which are transferred by the network interface, (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is network interface; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing It is clear that in step s82 the decision on whether to continue the transmission (s85-s86) or to stop the transmission (step s98) is based on whether the number of transmitted page number (number of transferred pages) is equal to the number of pages read. The limitation “in a case where the document images are transferred by the network interface whenever the sensor reads one sheet of document", merely states that transferring of document pages occurs whenever document sheet is scanned which Yoshida discloses in column 5, lines 49-57 wherein in step s60 the first sheet is scanned and subsequent sheets is also scanned for the original and transmission follows in steps s80 (column 6, lines 18-35). It is obvious that the sheets have to be scanned in order to transfer the images. For example in Yoshida if a document consisting of one sheet is scanned, the total number of pages read = 1, and the transferring of the image page is performed once since number of transfer = 1 matches with number of read pages = 1. Therefore the transferring is performed whenever the sensor reads one sheet. 








Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 17, and 20 discloses limitations “in a case where the document images are transferred by the network interface whenever the sensor reads one sheet of document” and “wherein the document images, which are read by the sensor, are not directly
transferred by the network interface to the host computer and being transferred based on the command from the host computer”. The first limitation states the condition for transferring is “whenever the sensor reads one sheet of document” and the second limitation states that the condition for transferring is “based on the command from the host computer”. So it is not clear which condition is used for transferring (condition based on sensor reading one sheet or condition based on command). 
Claims 2-16, 18-19 are objected based on their dependency to claims 1, 17.

  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060253505 to Natsume in view of US Patent No. 5535015 to Yoshida.
       Regarding claim 1, Natsume discloses an image processing apparatus comprising (paragraph 75; image data transmission apparatus 10 (image processing apparatus)):
       a sensor configured to read documents (paragraph 75, 82; image reading unit 11 (sensor));
       a reading controller (paragraph 73; CPU1 (controller)) configured to control the sensor so as to read document images subsequent to a first sheet independently of a command from a host computer (paragraph 73-74, 82-84, 97-101; see Fig. 7 showing image reading unit reading pages P2-P3 subsequent to page P1 independently without 
       a network interface configured to transfer the document images, which are read by the sensor (paragraph 75-76, 87-88, 102-106; image data transmitting unit 19 (network interface) transmits image data file based on scanned data to the destination 30);
and
      a transfer controller configured to control the network interface based on the number of pages of the documents, which are read by the sensor (paragraph 75-76, 82-83, 86-88, 104-106, 113-116; when command from destination 30 includes command “reception as is”, all the page images scanned from manuscript is converted and transmitted to the destination via the transmission control unit 17 (transfer controller) using network 20; thus if there are 3 pages total (number of pages read) in manuscript the transfer of image data consisting of image data of 3 pages is transmitted; paragraph 142-146; if command is to receive divided data, plurality of divided file data of corresponding pages are transferred to destination 30), in a case where the document images are transferred by the network interface whenever the sensor reads one sheet of document (paragraph 86-87, 97-106; when image reading unit scans first sheet page P1 (one sheet) followed by P2-P3, if there is command for one of the pages, the scan image of the designated page is transferred), 
       wherein the document images, which are read by the sensor, are not directly
transferred by the network interface to the host computer and being transferred based on the command from the host computer (paragraph 82-83, 86-89, 102-106; only when command is received in step s08 from the destination PC 30 is the scanned image 
However Natsume does not disclose wherein the transfer controller configured to control the network interface based on the number of pages of the documents, which are read by the sensor and the number of pages of the document images, which are transferred by the network interface.
        Yoshida discloses wherein the transfer controller configured to control the network interface based on the number of pages of the documents, which are read by the sensor and the number of pages of the document images, which are transferred by the network interface (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is network interface; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-5, 15-50; in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter which is incremented for every page transmission in s80 (number of transferred pages) and if so and if only one batch of document is read (YES in s88), the transmission is completed in s98).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Natsume as taught by Yoshida to provide transfer controller provided in the image processing apparatus to control process of transferring data based on counted information.




       Regarding claim 2, Yoshida discloses the image processing apparatus according to claim 1, wherein the transfer controller ends the transfer of the images performed by the network interface in a case where no document to be read exists and the number of pages of the document images, which are read by the sensor, coincides with the number of pages of the images which are transferred by the network interface (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is network interface; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-10, 15-50; in step s62 if after reading the original in step s60, there is no more originals to read exists if user selects call button (S62 YES);  in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter (number of transmitted pages) and if so and if only one 


       Regarding claim 3, Yoshida discloses the image processing apparatus according to claim 1, wherein the transfer controller continues the transfer of the images performed by the network interface in a case where the number of pages of the document images, which are read by the sensor, is larger than the number of pages of the images which are transferred by the network interface (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 (network interface); column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-10, 15-50; in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter (number of transmitted pages); if number of pages is read for example is 5, and only one page is transmitted then number of pages read 5 is larger than number of transmission = 1; so in step s82 (“NO”) results when number of transmitted pages (page number counter) is less than number of read pages; then control section 38 continues page transfer for remaining pages in steps s85-s86 and back to s78).




     an image processing apparatus configured to transmit a read document image (paragraph 75; image data transmission apparatus 10 (image processing apparatus); paragraph 75-76, 87-88, 102-106; image data transmitting unit 19 (network interface) transmits image data file based on scanned data to the destination PC 30); and
     a host computer configured to receive the image which is transmitted from the image processing apparatus (paragraph 73, 75-76, 87-88, 102-106; image data transmitting unit 19 (network interface) of the image data transmission apparatus 10 (image processing apparatus) transmits image data file based on scanned data to the destination PC 30 (host computer) which receives the image),
       wherein the image processing apparatus includes
           a sensor configured to read the document image (paragraph 75, 82; image reading unit 11 (sensor)),
           a reading controller (paragraph 73; CPU1 (controller)) configured to control the sensor so as to read document images subsequent to a first sheet independently of a command transmitted from the host computer (paragraph 73-74, 82-84, 97-101; see Fig. 7 showing image reading unit reading pages P2-P3 subsequent to page P1 (First sheet) independently without instruction from transmission destination PC 30 (host PC 30; see Fig. 2); paragraph 100-102; generating image page for all pages of manuscript),
           a network interface configured to transfer the document images, which are read by the sensor, to the host computer (paragraph 75-76, 87-88, 102-106; image data 
           a transfer controller configured to control the network interface based on the number of pages of the documents, which are read by the sensor (paragraph 75-76, 82-83, 86-88, 104-106, 113-116; when command from destination 30 includes command “reception as is”, all the page images scanned from manuscript is converted and transmitted to the destination via the transmission control unit 17 (transfer controller) using network 20; thus if there are 3 pages total (number of pages read) in manuscript the transfer of image data consisting of image data of 3 pages is transmitted; paragraph 142-146; if command is to receive divided data, plurality of divided file data of corresponding pages are transferred to destination 30) in a case where the document images are transferred by the network interface whenever the sensor reads one sheet of document (paragraph 86-87, 97-106; when image reading unit scans first sheet page P1 (one sheet) followed by P2-P3, if there is command for one of the pages, the scan image of the designated page is transferred),
         wherein the document images, which are read by the sensor, are not directly
transferred by the network interface to the host computer and being transferred based on the command from the host computer (paragraph 82-83, 86-89, 102-106; only when command is received in step s08 from the destination PC 30 is the scanned image transferred to the destination 30; wherein if command is “reception as is” all the image data is transferred and if command is “page designation” only the designated page is transferred to destination).


However Natsume does not disclose transfer controller configured to control the network interface based on the number of pages of the documents, which are read by the sensor, and the number of pages of the document images, which are transferred.
       Yoshida discloses transfer controller configured to control the network interface based on the number of pages of the documents, which are read by the sensor, and the number of pages of the document images, which are transferred (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is network interface; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-5, 15-50; in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter which is incremented for every page transmission in s80 (number of transferred pages) and if so and if only one batch of document is read (YES in s88), the transmission is completed in s98).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Natsume as taught by Yoshida to provide transfer controller provided in the image processing apparatus to control process of transferring data based on counted information.
        The motivation to combine the references is to enable the image processing apparatus of Natsume to control transferring of all scanned pages to the host when host 







       Regarding claim 20, see rejection of claim 1. Further Natsume discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (paragraph 31; transmission program stored in medium for execution by computer).


Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060253505 to Natsume in view of US Patent No. 5535015 to Yoshida further in view of US Patent No. 4581656 to Wada.

Regarding claim 4, Natsume in view of Yoshida does not disclose the image processing apparatus according to claim 3, wherein the transfer controller stops the transfer of the images performed by the network interface in a case where a stop command is received even though the number of pages of the document images, which are read by the sensor, is larger than the number of pages of the images which are transferred by the network interface.
       Wada discloses wherein the transfer controller stops the transfer of the images performed by the network interface in a case where a stop command is received even though the number of pages of the document images, which are read by the sensor, is larger than the number of pages of the images which are transferred by the network interface (column 2, lines 51-64; column 3, lines 15-18, 36-57; column 4, lines 3-15, 62-68; column 5, lines 1-11, 22-47 RAM 33 stores counter 43A for counting number of page transmitted and counter 44a for counting the number of page image data generated; CPU 31 (transfer controller) controls transmission of page data based on whether the value of counter 43A is equal to counter 44a and continues transmission via net control circuit 15 (network interface) as long as counter 43A is less than counter 44A; column 4, lines 15-19; column 6, lines 14-26; operator requesting interruption to transmission (stop command received) which causes transmission to stop until the resuming starts; interrupting occurs before transmission completes which means that the counter 44a (number of page scanned) is greater than the transmitted page counter 43A since not all pages are transmitted).
Wada to provide stoppage of image data transfer based on user request.
        The motivation to combine the references is to provide continuation of image transfer operation following command by user to interrupt (stop) the transfer operation or stoppage due to failure by storing the page counter information at the time of interruption and using the page counter information to resume transferring (column 6, lines 14-27).





       Regarding claim 5, Wada discloses the image processing apparatus according to claim 1,
wherein the transfer controller (column 3, lines 15-22; CPU 31 (transfer controller)) records the number of pages of the documents, which are read by the sensor (column 3, lines 36-41; 56-67; column 4, lines 1-15; CPU 31 controls recording number of sheets read in the total page counter section 44a (number of page read)),
records the number of pages of the images which are transferred by the network interface (column 5, lines 1-32; CPU 31 controls the recording of number of transferred pages in the transmission page counter section 43a (number of pages transferred)), and


       Regarding claim 6, see rejection of claim 5

       Regarding claim 7, see rejection of claim 5. 


       Regarding claim 8, see rejection of claim 5.


Claim 9, 10, 11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060253505 to Natsume in view of US Patent No. 5535015 to Yoshida further in view of US Patent Application Publication Pub. No. US 20090310194 to Shimizu.
       Regarding claim 9, Natsume in view of Yoshida does not disclose the image processing apparatus according to claim 1, further comprising:
an automatic document sending device, comprising a plurality of roller, configured to convey a plurality of the documents,

        Shimizu discloses an automatic document sending device, comprising a plurality of roller (paragraph 41, 63; pickup roller 25 in the tray 11 used for ADF mode), configured to convey a plurality of the documents (paragraph 38-39, 41-42, 45-46, 63; ADF mode for feeding sheets; see Fig. 2; documents placed on tray 11 are automatically conveyed and read by reading unit 16; top half of fig. 2 including the reading unit 16, tray 11 and discharge 12 form the ADF side (automatic document sending device)),
wherein the sensor reads the documents which are sent by the automatic document sending device (paragraph 38-40, 44; documents transported by roller 30 of the upper ADF are read by reading unit 17 included in the casing 10 (document reading section)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Natsume in view of Yoshida as taught by Shimizu to provide automatic conveying of document sheets for scanning process.
        The motivation to combine the references is to provide option for user for scanning between manual mode using the flat bed platen when scanning single sheet document and automatic mode for conveying document sheets having plurality of sheets by user placing the document on the feed tray while using single scan unit for both modes (paragraph 63, 73, 103).


       Regarding claim 10, see rejection of claim 9.


       Regarding claim 11, see rejection of claim 9.


       Regarding claim 18, Shimizu discloses the image processing system according to claim 17, wherein a scan driver in conformity with a TWAIN standard is installed in the host computer (paragraph 36-37; CPU 2 of the PC 1 (host) implements the lower driver 22b that conforms to TWAIN), and wherein the image processing apparatus is operated by the scan driver of the host computer (paragraph 65-66; scanner (image processing apparatus) is operated by lower driver unit 22b to scan documents).

       Regarding claim 19, Shimizu discloses the image processing system according to claim 18, wherein application software in conformity with the TWAIN standard is
installed in the host computer (paragraph 36-37, 110; application 31 can be installed in the PC1 (Host) that conforms with TWAIN).









Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060253505 to Natsume in view of US Patent No. 5535015 to Yoshida further in view of US Patent No. 4581656 to Wada further in view of US Patent Application Publication Pub. No. US 20090310194 to Shimizu.
      Regarding claim 12, Natsume in view of Yoshida further in view of Wada does not disclose the image processing apparatus according to claim 4, further comprising:
an automatic document sending device, comprising a plurality of roller, configured to convey a plurality of the documents,
wherein the sensor reads the documents which are sent by the automatic document sending device.
        Shimizu discloses an automatic document sending device, comprising a plurality of roller (paragraph 41, 63; pickup roller 25 in the tray 11 used for ADF mode), configured to convey a plurality of the documents (paragraph 38-39, 41-42, 45-46, 63; ADF mode for feeding sheets; see Fig. 2; documents placed on tray 11 are automatically conveyed and read by reading unit 16; top half of fig. 2 including the reading unit 16, tray 11 and discharge 12 form the ADF side (automatic document sending device)),
wherein the sensor reads the documents which are sent by the automatic document sending device (paragraph 38-40, 44; documents transported by roller 30 of the upper ADF are read by reading unit 17 included in the casing 10 (document reading section)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Natsume in view of Yoshida further in view Shimizu to provide automatic conveying of document sheets for scanning process.
        The motivation to combine the references is to provide option for user for scanning between manual mode using the flat bed platen when scanning single sheet document and automatic mode for conveying document sheets having plurality of sheets by user placing the document on the feed tray while using single scan unit for both modes (paragraph 63, 73, 103).


       Regarding claim 13, see rejection of claim 12.

       Regarding claim 14, see rejection of claim 12.

       Regarding claim 15, see rejection of claim 12.   
 
       Regarding claim 16, see rejection of claim 12.











Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070263262 to Hayashi discloses image scanning parameter determination for image transmission (see Abstract).
US 20090216888 to Furukawa discloses image data transmission system using sessions (see Abstract).
US 9854105 to Krishnasamy discloses automated scanning system based on triggers (see Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/13/2021